Exhibit 10.2

 

ARCH CAPITAL GROUP LTD.
Non-Qualified Stock Option Agreement

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Arch Capital Group Ltd. (the “Company”), a Bermuda company, hereby grants to
John C.R. Hele, an employee of the Company on the date hereof (the “Option
Holder”), the option to purchase common shares, $0.01 par value per share, of
the Company (“Shares”), upon the following terms:

 

WHEREAS, the Option Holder has been granted the following award under the
Company’s 2007 Long Term Incentive and Share Award Plan (the “Plan”);

 

(a)   Grant.  The Option Holder is hereby granted an option (the “Option”) to
purchase 40,000 Shares (the “Option Shares”) pursuant to the Plan, the terms of
which are incorporated herein by reference.  The Option is granted as of
April 1, 2009 (the “Date of Grant”) and such grant is subject to the terms and
conditions herein and the terms and conditions of the applicable provisions of
the Plan.  This Option shall not be treated as an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended.  In the
event of any conflict between this Agreement and the Plan, the Plan shall
control.

 

(b)   Status of Option Shares.  Upon issue, the Option Shares shall rank equally
in all respects with the other Shares.

 

(c)   Option Price.  The purchase price for the Option Shares shall be, except
as herein provided, $55.74 per Option Share, hereinafter sometimes referred to
as the “Option Price,” payable immediately in full upon the exercise of the
Option.

 

(d)   Term of Option.  The Option may be exercised only during the period (the
“Option Period”) set forth in paragraph (f) below and shall remain exercisable
until the tenth anniversary of the Date of Grant.  Thereafter, the Option Holder
shall cease to have any rights in respect thereof.  The right to exercise the
Option shall be subject to sooner termination as provided in paragraph
(j) below.

 

(e)   No Rights of Shareholder.  The Option Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder in the Company, either at law or in
equity.

 

(f)    Exercisability.  Except as otherwise set forth in paragraph (j) below,
the Option shall become exercisable in three equal annual installments on the
first, second and third anniversaries of the Date of Grant, in each case subject
to paragraph (j) below.  Subject to paragraph (j) below, the Option may be
exercised at any time or from time to time during the Option Period in regard to
all or any portion of the Option which is then exercisable, as may be adjusted
pursuant to paragraph (g) below.

 

--------------------------------------------------------------------------------


 

(g)   Adjustments for Recapitalization and Dividends.  In the event that, prior
to the expiration of the Option, any dividend in Shares, recapitalization, Share
split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other such change affects the
Shares such that they are increased or decreased or changed into or exchanged
for a different number or kind of shares, other securities of the Company or of
another corporation or other consideration, then in order to maintain the
proportionate interest of the Option Holder and preserve the value of the
Option, (i) there shall automatically be substituted for each Share subject to
the unexercised Option the number and kind of shares, other securities or other
consideration (including cash) into which each outstanding Share shall be
changed or for which each such Share shall be exchanged, and (ii) the exercise
price shall be increased or decreased proportionately so that the aggregate
purchase price for the Shares subject to the unexercised Option shall remain the
same as immediately prior to such event.

 

(h)   Nontransferability.  The Option, or any interest therein, may not be
assigned or otherwise transferred, disposed of or encumbered by the Option
Holder, other than by will or by the laws of descent and distribution.  During
the lifetime of the Option Holder, the Option shall be exercisable only by the
Option Holder or by his or her guardian or legal representative. 
Notwithstanding the foregoing, the Option may be transferred by the Option
Holder to members of his or her “immediate family “ or to a trust or other
entity established for the exclusive benefit of solely one or more members of
the Option Holder’s “immediate family.”  Any Option held by the transferee will
continue to be subject to the same terms and conditions that were applicable to
the Option immediately prior to the transfer, except that the Option will be
transferable by the transferee only by will or the laws of descent and
distribution.  For purposes hereof, “immediate family” means the Option Holder’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings (including half brother and sisters), in laws, and
relationships arising because of legal adoption.

 

(i)    Exercise of Option.  In order to exercise the Option, the Option Holder
shall submit to the Company an instrument specifying the whole number of Option
Shares in respect of which the Option is being exercised, accompanied by
payment, in a manner acceptable to the Company (which shall include a broker
assisted exercise arrangement), of the Option Price for the Option Shares for
which the Option is being exercised.  Payment to the Company in cash or Shares
already owned by the Option Holder (provided that the Option Holder has owned
such Shares for a minimum period of six months or has purchased such Shares on
the open market) and having a total Fair Market Value equal to the exercise
price, or in a combination of cash and such Shares, shall be deemed acceptable
for purposes hereof.  Option Shares will be issued accordingly by the Company,
and a share certificate dispatched to the Option Holder within 30 days.

 

The Company shall not be required to issue fractional Shares upon the exercise
of the Option. If any fractional interest in a Share would be deliverable upon
the exercise of the Option in whole or in part but for the provisions of this
paragraph, the Company, in lieu of delivering any such fractional share
therefor, shall pay a cash adjustment therefor in an amount equal to their Fair
Market Value multiplied by the fraction of the fractional share which would
otherwise have been issued hereunder.  Anything to the contrary herein
notwithstanding, the Company shall

 

2

--------------------------------------------------------------------------------


 

not be obligated to issue any Option Shares hereunder if the issuance of such
Option Shares would violate the provision of any applicable law, in which event
the Company shall, as soon as practicable, take whatever action it reasonably
can so that such Option Shares may be issued without resulting in such
violations of law.

 

(j)    Termination of Service.

 

1.     In the event the Option Holder ceases to be an employee of the Company
due to his death or Permanent Disability (as defined in the Employment
Agreement, dated as of October 22, 2008, between the Option Holder and the
Company, the “Employment Agreement”), the Option, to the extent not already
exercisable in full, shall become immediately exercisable in full and shall
continue to be exercisable by the Option Holder (or his Beneficiary or estate in
the event of his death) for a period of three years following such termination
of employment (but not beyond the Option Period).

 

2.     In the event of termination of employment (other than by the Company for
Cause, as such term is defined in the Employment Agreement after the attainment
of Retirement Age (as defined in the Company’s Incentive Compensation Plan on
the date hereof), the Option shall continue to become exercisable on the
schedule set forth in paragraph (f) above so long as the Option Holder does not
engage in any activity in competition with any activity of the Company or any of
its Subsidiaries other than serving on the board of directors (or similar
governing body) of another company or as a consultant for no more than 26 weeks
per calendar year (“Competitive Activity”) and shall continue to be exercisable
by the Option Holder (or his Beneficiary or estate in the event of his death)
for the remainder of the Option Period.  In the event the Option Holder engages
in a Competitive Activity, (A) the Option, to the extent then exercisable, may
be exercised for 30 days following the date on which the Option Holder engages
in such Competitive Activity (but not beyond the Option Period) and (B) the
Option, to the extent then not exercisable, shall be immediately forfeited.

 

3.     In the event the Option Holder ceases to be an employee of the Company
after a Change in Control (as defined below) due to termination (A) by the
Company not for Cause or (B) by the Option Holder for Good Reason (as defined in
the Employment Agreement), in either case, on or before the second anniversary
of the occurrence of the Change in Control, the Option, to the extent not
already exercisable in full, shall become immediately exercisable in full and
shall continue to be exercisable by the Option Holder for a period of 90 days
following such termination of employment (but not beyond the Option Period).

 

4.     In the event that the Option Holder ceases to be an employee of the
Company for any other reason, except due to a termination of the Option Holder’s
employment by the Company for Cause, (A) the Option, to the extent then
exercisable, may be exercised for 90 days following termination of employment
(but not beyond the Option Period) and (B) the Option, to the extent then not
exercisable, shall be immediately forfeited; provided that, in the event of a
Redundancy (as defined below), the Committee,

 

3

--------------------------------------------------------------------------------


 

in its sole discretion, may, in accordance with its authority under the Plan,
determine that the Option, to the extent not exercisable, shall become
exercisable and shall continue to be exercisable by the Option Holder for a
period of 90 days following such termination of employment (but not beyond the
Option Period).

 

5.     In the event of a termination of the Option Holder’s employment for
Cause, the Option shall immediately cease to be exercisable and shall be
immediately forfeited.

 

6.     For purposes of this Option, service with any of the Company’s
Subsidiaries (as defined in the Plan) shall be considered to be service with the
Company.

 

7.     “Change in Control” shall mean:

 

(A)            any person (within the meaning of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than a Permitted Person, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of Voting Securities representing 50% or more of
the total voting power or value of all the then outstanding Voting Securities;
or

 

(B)              the individuals who, as of the date hereof, constitute the
Board of Directors of the Company (the “Board”) together with those who become
directors subsequent to such date and whose recommendation, election or
nomination for election to the Board was approved by a vote of at least a
majority of the directors then still in office who either were directors as of
such date or whose recommendation, election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board; or

 

(C)              the consummation of a merger, consolidation, recapitalization,
liquidation, sale or disposition by the Company of all or substantially all of
the Company’s assets, or reorganization of the Company, other than any such
transaction which would (x) result in more than 50% of the total voting power
and value represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
former shareholders of the Company and (y) not otherwise be deemed a Change in
Control under subparagraphs (A) or (B) of this paragraph.

 

“Permitted Persons” means (A) the Company; (B) any Related Party; (C) Warburg
Pincus or any of its subsidiaries or any investment funds managed or controlled
by Warburg Pincus or any of its subsidiaries; or (D) any group (as defined in
Rule 13b-3 under the Exchange Act) comprised of any or all of the foregoing.

 

4

--------------------------------------------------------------------------------


 

“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.

 

“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.

 

8.               “Redundancy” shall mean termination of employment by the
Company due to its need to reduce the size of its workforce, including due to
closure of a business or a particular workplace or change in business process. 
Whether a termination of employment is due to a “redundancy” shall be determined
by the Committee in its sole and absolute discretion, such determination being
final and binding on all parties hereto and all persons claiming through, in the
name of or on behalf of such parties.

 

(k)   Obligations as to Capital.  The Company agrees that it will at all times
maintain authorized and unissued share capital sufficient to fulfill all of its
obligations under the Option.

 

(l)    Transfer of Shares.  The Option, the Option Shares, or any interest in
either, may be sold, assigned, pledged, hypothecated, encumbered, or transferred
or disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable United States federal and state securities laws and
the terms and conditions hereof.

 

(m)  Expenses of Issuance of Option Shares.  The issuance of stock certificates
upon the exercise of the Option in whole or in part, shall be without charge to
the Option Holder.  The Company shall pay any issuance, stamp or documentary
taxes (other than transfer taxes) or charges imposed by any governmental body,
agency or official (other than income taxes) by reason of the exercise of the
Option in whole or in part or the resulting issuance of the Option Shares.

 

(n)   Withholding.  No later than the date of exercise of the Option granted
hereunder, the Option Holder shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the exercise of such
Option and the Company shall, to the extent permitted or required by law, have
the right to deduct from any payment of any kind otherwise due to the Option
Holder, federal, state and local taxes of any kind required by law to be
withheld upon the exercise of such Option.

 

5

--------------------------------------------------------------------------------


 

(o)   References.  References herein to rights and obligations of the Option
Holder shall apply, where appropriate, to the Option Holder’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Option.

 

(p)   Notices.  Any notice required or permitted to be given under this
agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:

 

Arch Capital Group Ltd.:

Wessex House
45 Reid Street
Hamilton HM 12 Bermuda
Attn:  Secretary

 

If to the Option Holder:

 

The last address delivered to the Company by the Option Holder in the manner set
forth herein.

 

(q)   Governing Law.  This agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws thereof.

 

(r)    Entire Agreement.  This agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this agreement and the Plan.

 

(s)   Counterparts.  This agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the Date
of Grant.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Dawna Ferguson

 

 

Name:  Dawna Ferguson

 

 

Title:  Secretary

 

 

 

/s/ John C.R. Hele

 

John C.R. Hele

 

7

--------------------------------------------------------------------------------